Case 4:18-cv-00442-ALM-CMC Document 217 Filed 10/29/20 Page 1 of 1 PageID #: 10610




                                  United States District Court
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION


    ED BUTOWSKY                                     §
                              Plaintiff             §
                                                    §
    V.                                              §       Civil Action No. 4:18cv442
                                                    §       Judge Mazzant/Magistrate Judge Craven
    DAVID FOLKENFLIK, ET AL.                        §
                   Defendants                       §

                                           ORDER OF DISMISSAL

            Before the Court is the parties’ Joint Stipulation of Dismissal With Prejudice (Dkt. # 210).

    Pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), the parties stipulate and agree that all of Plaintiff’s claims

    against Defendants be, and hereby are, dismissed with prejudice, with the parties to bear their own

    costs, expenses, and attorneys’ fees. Accordingly, it is

            ORDERED the Joint Stipulation of Dismissal With Prejudice (Dkt. # 210) is accepted by the

    Court. The Court further ORDERS this case is DISMISSED with prejudice. Each party shall bear
.
    its own costs and fees.

            All relief not previously granted is DENIED.

            The Clerk is directed to CLOSE this civil action.

           SIGNED this 29th day of October, 2020.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE
